FILED
                                                                        United States Court of Appeals
                     UNITED STATES COURT OF APPEALS                             Tenth Circuit

                                  TENTH CIRCUIT                                June 28, 2011

                                                                            Elisabeth A. Shumaker
                                                                                Clerk of Court
MICHAEL J. FRENCH,

      Plaintiff - Appellant,                                  No. 10-4211

v.                                                            (D. Utah)
                                                    (D.C. No. 2:10-CV-00527-DB)
AMERICAN AIRLINES, INC.,

      Defendant - Appellee,

INSURANCE COMPANY OF THE
STATE OF PENNSYLVANIA,

      Defendant.




                               ORDER AND JUDGMENT*


Before O'BRIEN, McKAY, and TYMKOVICH, Circuit Judges.




      *
        Oral argument would not materially assist the determination of this appeal. See
Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). We have decided this case on the briefs.
        This order and judgment is an unpublished decision, not binding precedent. 10th
Cir. R. 32.1(A). Citation to unpublished decisions is not prohibited. Fed. R. App. 32.1.
It is appropriate as it relates to law of the case, issue preclusion and claim preclusion.
Unpublished decisions may also be cited for their persuasive value. 10th Cir. R. 32.1(A).
Citation to an order and judgment must be accompanied by an appropriate parenthetical
notation B (unpublished). Id.
       Michael French, proceeding pro se,1 appeals from the district court’s dismissal of

his complaint against his former employer, American Airlines (and its insurer), on the

basis of res judicata and its injunction prohibiting French from filing further claims based

on American’s handling of his December 20, 2004 worker’s compensation claim. We

affirm.2

                                      BACKGROUND

       The parties are well familiar with the facts and the tortured litigation history; it

will only be summarily restated here. French was a ramp worker with American Airlines

who was hurt on the job. He applied for workers compensation benefits but was only

partially successful in the Utah administrative process. Without success he sought

judicial review of the administrative decision in the Utah courts.

       On August 25, 2008 — roughly six weeks after the Utah court decision —French

filed the first of several complaints in the federal district court in Utah. Another

followed. In both, he generally alleged American had violated his civil rights and

conspired to commit fraud to avoid paying his worker’s compensation benefits; he later

tried to add a hopelessly tardy claim of employment discrimination. Those two cases

were consolidated and dismissed with prejudice on June 2, 2009. French did not appeal.

Instead he filed this third case in the district court on June 7, 2010. It was virtually



       1
         Because French is appearing pro se, “we construe his pleadings and papers
liberally” but “our role is not to act as his advocate.” See Gallagher v. Shelton, 587 F.3d
1063, 1067 (10th Cir. 2009).
       2
           Our jurisdiction derives from 28 U.S.C. § 1291.
identical to the previously dismissed cases.3

       American moved to dismiss this (the third) case claiming on res judicata and

requested an order enjoining French from filing future lawsuits based on his December

20, 2004 injury. The matter was referred to a magistrate judge who issued a report

recommending dismissal of the complaints. The magistrate also recommended injunctive

relief and proposed the following language:

       IT IS HEREBY ORDERED that Michael J. French is ENJOINED from
       proceeding as a plaintiff against American Airlines, Inc. for any claim
       arising out of Mr. French’s December 20, 2004 injury without the
       representation of a licensed attorney admitted to practice in this court,
       unless he first obtains permission to proceed pro se. To do so, he must
       present the following documents:

       1.     Petition Pursuant to Court Order Seeking Leave to File a Pro Se
              Action. Mr. French shall attach a copy of this Order to the petition.
              The petition shall include a list of all lawsuits in the United States
              District Court for the District of Utah, Tenth Circuit Court of
              Appeals and state courts in which Mr. French is or was a party;
              name and citation of each case; and status or disposition of each
              case. The Petition shall also contain Mr. French’s mailing address.

       2.     A copy of the complaint or claims sought to be filed with the court
              with the applicable fee. The complaint must comply with the
              Federal Rules of Civil Procedure and all Local Rules of Practice.

       These documents shall be presented to the Clerk of the Court, who shall
       forward them to the Chief Judge for review. In making a determination
       whether to allow Mr. French to proceed pro se, the Chief Judge shall
       consider whether Mr. French has fully complied with this Order; whether
       the complaint complies with the Federal Rules of Civil Procedure and the
       Local Rules of Practice; whether the complaint is frivolous, abusive,
       harassing or malicious; and whether the claims have been previously raised
       and disposed of by any federal or state court. If the court enters an order
       granting the petition, the Clerk of the Court shall file the complaint and

       3
         French has filed sequential complaints in each of his cases without ever seeking
leave to amend and without regard to pending motions to dismiss.

                                            -3-
       materials as of the date of the order. If the Chief Judge does not approve
       the petition, the material submitted shall be returned via U.S. Mail to the
       address provided by Mr. French.

(R. Vol. 1 at 395-96.)

       French filed no objection to the recommendation although the report stated,

“Copies of this Report and Recommendation are being mailed to the parties, who are

hereby notified that they have fourteen days after being served to serve and file written

objections to this Report and Recommendation. [See] 28 U.S.C. § 636(b)(1) (2010).”

(Id. at 396.) Accordingly, when the time for filing an objection had passed, the district

court adopted the magistrate’s report and recommendation and issued the proposed

injunction. Following French’s notice of appeal, we tolled briefing on the merits and

requested the parties to brief whether French waived his right to appeal by failing to

object to the magistrate’s report and recommendation. After the parties complied,

briefing on the merits of the case was completed.

                                      DISCUSSION

A.     Waiver

       “This circuit has adopted a firm waiver rule when a party fails to object to the

findings and recommendations of the magistrate judge.” Casanova v. Ulibarri, 595 F.3d
1120, 1123 (10th Cir. 2010) (quotations omitted). “The rule provides that the failure to

make timely objection waives appellate review of both factual and legal questions.” Id.

(quotations omitted). “This rule does not apply, however, when (1) a pro se litigant has

not been informed of the time period for objecting and the consequences of failing to

object, or when (2) the ‘interests of justice’ require review.” Morales-Fernandez v.


                                            -4-
I.N.S., 418 F.3d 1116, 1119 (10th Cir. 2005). Here, the magistrate notified French of the

time limits but failed to mention the consequences of failing to object. Therefore, we

must consider the merits of his appeal.

B.     Res Judicata

       French has offered no argument as to why his claims are not barred by res

judicata. Instead, he describes his hopes to expand an earlier business endeavor and

claims American’s handling of his worker’s compensation claim rendered him “unable to

make the transition back to the life, he was so well accustomed to.” (Appellant’s Br. at

2.) His brief is devoid of legal citation or argument.

       “[T]he question of application of res judicata to the facts, viewed in the light most

favorable to the nonmoving party, is a pure question of law to be reviewed de novo.”

Pelt v. Utah, 539 F.3d 1271, 1280 (10th Cir. 2008). When a final judgment has issued on

the merits of an action the doctrine of claim preclusion (res judicata) “precludes the

parties or their privies from relitigating issues that were or could have been raised in that

action.” Id. at 1281. Claim preclusion has three elements: “(1) a final judgment on the

merits in an earlier action; (2) identity of parties or privies in the two suits; and (3)

identity of the cause of action in both suits.” Id. French is now raising the same claims

dismissed in his earlier pleadings and against the same parties. He had his day in court.

The district court correctly dismissed.

C.     Injunction

       We review the district court’s decision to issue a permanent injunction for abuse

of discretion. Southwest Stainless, L.P. v. Sappington, 582 F.3d 1176, 1191 (10th Cir.


                                              -5-
2009). “The district court's discretion in this context is necessarily broad and a strong

showing of abuse must be made to reverse it.” Id. (quotation omitted). 4

       In this case the injunction restricts the initiation of new litigation, limiting

French’s access to the courts, but not improperly. “[T]he right of access to the courts is

neither absolute nor unconditional.” Tripati v. Beaman, 878 F.2d 351, 353 (10th Cir.

1989). “A district court has power under 28 U.S.C. § 1651(a) to enjoin litigants who

abuse the court system by harassing their opponents.” Id. at 352. “The conditions

cannot be so burdensome, however, as to deny a litigant meaningful access to the courts.”

Id. A litigant must have clear guidelines as to what he must do to obtain the court’s

permission to file an action. Id. at 354. He must also be afforded “notice and an

opportunity to oppose the court’s order before it is instituted.” Id.

       The district court did not abuse its discretion in enjoining French from further

attempts to re-litigate settled matters. The injunction informs him exactly what he must

do to access the court and what standard will be used to review his complaint. He was

given notice of the injunction and afforded an opportunity to object, yet he made no

complaint prior to filing this appeal. His frivolous filings have needlessly caused the

defendants to expend substantial time and effort and needlessly burdened the courts.

Enough is enough.5



       4
         To obtain a permanent injunction, a party “must prove: (1) actual success on the
merits; (2) irreparable harm unless the injunction is issued; (3) the threatened injury
outweighs the harm that the injunction may cause the opposing party; and (4) the
injunction, if issued, will not adversely affect the public interest.” Id.
       5
           All of French’s pending motions, including his Request to Allow Functional

                                             -6-
      AFFIRMED.

                                      Entered by the Court:


                                      Terrence L. O’Brien
                                      United States Circuit Judge




Capacity Exam, two Motions to Supplement the Record, Motion to Remove Worker’s
Compensation Filing and Motion to Review and Hand down Adjudication are denied as
moot.

                                       -7-